Citation Nr: 0107350	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  96-14 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for status post left knee 
replacement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to December 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied a rating in excess of 30 
percent for status post left knee replacement.

Although the veteran also initiated an appeal of a decision 
denying an increased rating for a service-connected duodenal 
ulcer, he withdrew his appeal in a February 1996 written 
statement.  Therefore, that issue is not before the Board for 
appellate review.

In February 1996 the veteran's representative asserted a 
claim of entitlement to a rating of total disability based 
upon individual unemployability arising from his service 
connected disorders.  The Board refers this matter back to 
the RO for adjudication.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected status post left knee 
replacement is manifested by slight limitation of motion but 
without significant pain, weakening, effusion or instability.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
status post left knee replacement have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.44-45, 4.59, 4.71a, 
Diagnostic Code 5055 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts entitlement to a higher evaluation for 
service-connected status post left knee replacement because 
the disorder is more disabling than contemplated by the 
current 30 percent disability rating.  The Board is satisfied 
that the record includes evidence necessary for the equitable 
disposition of this appeal and that the veteran requires no 
further assistance.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. 
§ 4.7.  The rating is intended to reflect the extent to which 
a disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Otherwise, as is the case here, the current 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A disability of the musculoskeletal system is primarily a 
damage- or infection-caused inability of a body part to move 
with normal excursion, strength, speed, coordination and 
endurance.  A ratings examination must fully describe 
anatomical damage and functional loss in each of these areas.  
A functional loss may result from absence of a bone, joint, 
muscle or associated structure, or to a deformity, adhesion, 
defective innervation or other pathology, or it may be due to 
pain, provided claimed pain is supported by evidence of 
pathology and visible behavior of the claimant while 
undertaking the motion.  Weakness is as effective an 
indicator of disability as limitation of motion and a body 
part which becomes painful on use is seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  In addition to applying schedular 
criteria, VA may consider granting a higher rating when a 
veteran is rated under a code that contemplates limitation of 
motion and additional functional loss due to demonstrated 
pain or weakness.  DeLuca v. Brown, 8 Vet. App. 202, 206-207 
(1995).

The veteran was service connected for internal derangement of 
the left knee by a December 1957 rating decision which also 
assigned a 10 percent disability rating pursuant to DC 5257.  
In September 1990 the RO increased the disability rating to 
20 percent pursuant to the same DC.  In February 1991, the RO 
recharacterized the veteran's left knee disorder as total 
knee arthroscopy and assigned a 30 percent evaluation 
pursuant to DC 5055.

Under 38 C.F.R. § 4.71a, DC 5055, pertaining to knee 
replacement, prosthetic knee joint replacement warrants a 100 
percent disability rating for one year following implantation 
of the prosthesis.  Thereafter, chronic residuals consisting 
of severe painful motion or weakness in the affected 
extremity warrants a 60 percent disability rating; 
intermediate degrees of residual weakness, pain or limitation 
of motion rated by analogy to DCs 5256, 5261 or 5262 warrants 
a 30 percent minimum disability rating.  Under DC 5256, 
pertaining to ankylosis of the knee, extremely unfavorable 
ankylosis in flexion at an angle or 45 degrees or more 
warrants a 60 percent disability rating; in flexion between 
20 and 45 degrees warrants a 50 percent disability rating; in 
flexion between 10 and 20 degrees warrants a 40 percent 
disability rating; a favorable angle in full extension, or in 
slight flexion between 0 and 10 degrees warrants a 30 percent 
disability rating.  Under DC 5261, pertaining to limitation 
of leg extension, extension limited to 45 degrees warrants a 
50 percent disability rating; extension limited to 30 degrees 
warrants a 40 percent disability rating; extension limited to 
20 degrees warrants a 30 percent disability rating.  Under DC 
5262, a tibia and fibula impairment consisting of nonunion 
with loose motion and requiring a brace is to be rated at 40 
percent.  Malunion of the tibia and fibula with marked knee 
or ankle disability is to be rated at 30 percent, 20 percent 
for moderate knee or ankle disability, and 10 percent for 
slight knee or ankle disability.

The claims file includes a substantial body of medical 
evidence pertaining to the veteran's left knee.  VA 
examination in November 1957 disclosed internal derangement 
of the veteran's left knee with intermittent discomfort.  
Private treatment records from October 1989 include a 
recommendation for a total left knee replacement.  The 
veteran informed a VA physician who examined him in August 
1990 that he had injured his knee as a result of an in-
service motorcycle accident.  The diagnosis was posttraumatic 
degenerative left knee arthritis with limited range of 
motion.  VA hospital records reveal that the veteran 
underwent total left knee arthroplasty in October 1990.

Although the RO eventually service connected and separately 
rated disorders of the veteran's left foot and right hip 
secondary to his left knee disorder, medical evidence 
demonstrates progressive left knee improvement after total 
replacement surgery.  The veteran continued to report left 
knee pain and stiffness to the VA physician who examined him 
in April 1992.  Findings included a slight limp, obvious left 
knee deformity including swelling, flexion limited to 90 
degrees and extension to 0 degrees, lateral instability, 
inability to heel walk but ability to toe walk and blunting 
of pin-prick sensation.  During a March 1994 VA examination 
the veteran reported continued left knee pain, especially at 
work, upon prolonged standing and walking, and during weather 
changes.  Findings included the ability to ambulate without 
aids or assistance, some left knee tenderness and loss of 
sensation, range of motion from 0 degrees of extension to 103 
degrees of flexion and absence of effusion or instability.  
Contemporaneous X-rays revealed no pathological process 
following total left knee replacement.  At a September 1995 
VA examination the veteran described only minimal left knee 
discomfort with occasional popping or giving way.  Findings 
confirmed minimal left knee pain, range of motion from 0 
degrees to 135 degrees and absence of effusion or 
instability.  The most recent medical evidence shows very 
little left knee symptomatology.  The VA physician who 
examined him in May 1999 noted findings including independent 
ambulation without use of a cane or a brace, range of left 
knee motion from 0 degrees to 130 degrees with very little 
pain and with no effusion or instability.  VA regulations 
define full range of knee motion at 0 degrees of extension 
and 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II.

In January 2001, the veteran testified in a video hearing 
before the undersigned member of the Board.  However, most of 
the testimony appears to pertain not to the issue on appeal 
but to symptomatology arising from left foot and right hip 
disorders for which the veteran is service connected and 
separately rated.  The veteran reported that his left lower 
extremity pain was "more in the ankle and the, the toes and 
up the, up the front part of the shin than it is in the 
knee."  He identified no symptoms clearly attributable to 
his left knee and further stated that "my major problem is 
this, this shocking and this pain in my ankle."

The claims file establishes that the veteran received a 100 
percent disability rating following his left knee surgery.  
See 38 C.F.R. § 4.71a, DC 5055.  The most recent medical 
evidence clearly discloses that the veteran has little or no 
chronic residual painful motion or weakness and that his 
postsurgical left knee range of motion exceeds that for which 
a rating in excess of 30 percent is warranted under DCs 5256, 
5261 or 5262.  See DeLuca v. Brown, 8 Vet. App. at 206-207.  
There are no other DCs appropriate for evaluating the 
veteran's postoperative knee.

In consideration of the foregoing, the Board finds that the 
preponderance of the evidence of record supports the assigned 
30 percent disability evaluation for the veteran's left knee 
replacement.  This decision is based solely upon rating 
schedule provisions.  The Board finds that the record does 
not establish that schedular criteria are inadequate to 
evaluate the veteran's disability.  There is no showing that 
the left knee disability caused marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) or necessitated frequent periods of 
hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation.  In the absence of this evidence, the Board finds 
that that remand for compliance with the procedures for 
assignment of an extra-schedular evaluation is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 30 percent for status post left knee 
replacement is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

